Order unanimously reversed on the law without costs and matter remitted to Onondaga County Family Court for further proceedings, in accordance with the following memorandum: The court erred in granting the motion of respondents to dismiss the petition charging educational neglect for failure to make out a prima facie case (see, Family Ct Act § 1012 [f] [i] [A]).
Proof that a minor child is not attending a public or parochial school in the district where the parents reside makes out a prima facie case of educational neglect, pursuant to section 3212 (2) (d) of the Education Law. Once such proof is established, it is incumbent upon the respondent parent to go forward with evidence that the minor is attending school and receiving the required instruction in another place (Matter of *998Thomas H., 78 Misc 2d 412). (Appeal from order of Onondaga County Family Court, McLaughlin, J. — neglect.) Present — Callahan, J. P., Doerr, Green, Pine and Davis, JJ.